Citation Nr: 1808123	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO. 14-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for carcinoid cancer of the small intestines, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or carcinoid cancer of the small intestines.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

During the May 2016 hearing, the Veteran submitted a letter from his private physician ("Dr. Cheng") into the record. However, this letter was not associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file, including a letter from Yijun Cheng, M.D. Also attempt to obtain any records identified by the Veteran and associate these records with the claims file.

THE VETERAN IS ADVISED THAT HE MAY SUBMIT ANY OTHER MEDICAL OPINIONS AND RECORDS THAT WOULD SUPPORT A FINDING THAT HIS INTESTINAL CANCER, HYPERTENSION, AND ERECTILE DYSFUNCTION WERE CAUSED BY PRESUMED EXPOSURE TO HERBICIDES OR ANY OTHER INCIDENT OF SERVICE. 

2. Obtain any outstanding VA medical records and associate them with the claims file.  After receipt of the Veteran's response, the RO should determine if any appropriate VA examinations are necessary and conduct such examinations.

3. After completing the directives above, and any other appropriate development deemed necessary, adjudicate the issues on appeal on the basis of the additional evidence. The RO is advised that if the Veteran submits evidence indicating that his disorders were caused by his presumed exposure to herbicides, the claims must be adjudicated under a direct theory of service connection.  

If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




